Name: COUNCIL REGULATION (EEC) No 1399/93 of 7 June 1993 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1993 Berlin trade fairs
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  regions of EU Member States;  international trade;  leather and textile industries
 Date Published: nan

 No L 137/14 Official Journal of the European Communities 8 . 61 93 COUNCIL REGULATION (EEC) No 1399/93 of 7 June 1993 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1993 Berlin trade fairs THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Article 1 In addition to the quantitative limits on imports estab ­ lished by Regulation (EEC) No 958/93, supplementary quotas as set out in the Annex hereto shall be opened in respect of the Berlin trade fairs to be held in 1993.Having regard to Council Decision 92/625/EEC of 21 December 1992 on the provisional application of agreements between the European Economic Community and certain third countries on international trade in textiles ('), Having regard to Council Regulation (EEC) No 958/93 of 5 April 1993 establishing a Community procedure for administering quantitative import restrictions and moni ­ toring of textile and clothing products originating in certain third countries ^), Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin trade fairs as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 15 October 1993 . 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1994. 3. The Commission shall be informed not later than 31 December 1993 of the total quantities covered by contracts authorized under paragraph 1 . Having regard to the proposal from the Commission, Whereas supplementary quotas have already been opened for the Berlin fair in previous years of certain third coun ­ tries which export products subject to quantitative restric ­ tions * Whereas the agreement between the European Economic Community and the People's Republic of China on trade in textile products (3) provides for supplementary quotas for trade fairs in 1993 ; Article 3 Importation of the textile products covered by authoriza ­ tion given in accordance with Article 2 shall be made in accordance with the rules on origin that are specified in Article 1 of Regulation (EEC) No 958/93.Whereas it is therefore appropriate to open supplemen ­ tary quotas in 1993 in those other third countries ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements of origin as specified in Article 1 of Regulation (EEC) No 958/93, Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 8 June 1993 . (') OJ No L 410, 31 . 12. 1992, p. l : (2) OJ No L 103, 28 . 4. 1993, p. 1 . (3) OJ No L 380, 31 . 12. 1988, p. 1 as last amended by the ex ­ change of letters attached to Regulation (EEC) No 958/93. 8 . 6 . 93 Official Journal of the European Communities No L 137/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 June 1993. For the Council The President M. JELVED No L 137/16 Official Journal of the European Communities 8 . 6 . 93 ANNEX Category CN code Description countries Units Quantities 1 5204 1 1 00 Cotton yarn, not put up for retail sale Pakistan tonnes 66 5204 19 00 Peru 66 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 Woven fabrics of cotton, other than gauze, terry Peru tonnes 74 5208 1 1 90 fabrics, narrow woven fabrics, pile fabrics, chenille 5208 12 11 fabrics, tulle and other net fabrics 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 8 . 6 . 93 Official Journal of the European Communities No L 137/ 17 Category CN code Description Thirdcountries Units Quantities 2 5208 21 10 (conftf; 5208 21 90 5208 22 11 5208 2213 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 3211 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 No L 137/18 Official Journal of the European Communities 8 , 6. 93 Category CN code Description countries Units Quantities 2 5211 11 00 (cont 'd) 5211 12 00 5211 19 00 52112100 5211 22 00 5211 29 00 5211 31 00 1 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 521149 90 52115100 5211 52 00 5211 59 00 5212 11 10 5212 1190 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 . 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 4 6105 10 00 Shirts, T-shirts, lightweight fine knit roll, polo or Bulgaria 1 000 pieces 71 6105 20 10 turtle necked jumpers and pullovers (other than of Czech Republic 22 6105 20 90 wool or fine animal hair), undervests and the like, India 454 6105 90 10 knitted or crocheted Indonesia 212 Malaysia 94 6109 1000 Pakistan 225 610990 10 Philippines 252 6109 90 30 Singapore 70 Thailand 483 6110 20 10 Vietnam 25 6110 30 10 Slovak Republic 22 5 6101 10 90 Jerseys, pullovers, slip-overs, waistcoats, twinsets, Bulgaria 1 000 pieces 84 6101 20 90 cardigans, bed-jackets and jumpers (other than India 252 6101 30 90 jackets and blazers), anoraks, windcheaters, waister Malaysia 42 jackets and the like, knitted or crocheted Pakistan 215 6102 10 90 Philippines 169 6102 20 90 Poland 150 6102 30 90 Romania 60 Singapore 73 6110 10 10 Thailand 206 6110 10 31 Hungary 54 6110 10 39 Vietnam 20 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 8 . 6. 93 No L 137/ 19Official Journal of the European Communities CN code Description UnitsCategory Thirdcountries Quantities 6 6203 41 10 Men's or boys' woven breeches, shorts other than Czech Republic 1 000 pieces 40 6203 41 90 swimwear and trousers (including slacks) ; women's Hungary 80 6203 42 31 or girls' woven trousers and slacks, of wool, of India 118 6203 42 33 cotton or of man-made fibres ; lower parts of Indonesia 131 6203 42 35 tracksuits with lining, other than category 16 or Malaysia 92 6203 42 90 29, of cotton or of man-made fibres Philippines 134 6203 43 19 Poland 125 6203 43 90 Romania 150 6203 49 19 Singapore 70 6203 49 50 Sri Lanka 116 Thailand 187 6204 61 10 Vietnam 20 6204 62 3 1 Slovak Republic 40 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 7 6106 10 00 Women's or girls' blouses, shirts and shirt-blouses, Bulgaria 1 000 pieces 42 6106 20 00 whether or not knitted or crocheted, of wool, Czech Republic 6 6106 90 10 cotton or man-made fibres Hungary 64 India 407 6206 20 00 Indonesia 98 6206 30 00 Philippines 99 6206 40 00 Singapore 1 59 Sri Lanka 99 Thailand 82 Vietnam 25 Slovak Republic 6 8 6205 10 00 Men's or boys' shirts, other than knitted or Bulgaria 1 000 pieces 156 6205 20 00 crocheted, of wool, cotton or man-made fibres Czech Republic 38 6205 30 00 India 323 Indonesia 218 Malaysia 82 Pakistan 158 Philippines 102 Poland 53 Romania 280 Singapore 90 Sri Lanka 270 Thailand 101 Vietnam 22 Slovak Republic 37 9 5802 1 1 00 Terry towelling and similar woven terry fabrics of Pakistan tonnes 233 5802 19 00 cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven 6302 60 00 terry fabrics, of cotton 12 6115 12 00 Panty-hose and tights, stockings, understockings, Hungary 1 000 pairs 52 6115 19 10 socks, ankle-socks, sockettes and the like, knitted Poland 80 6115 19 90 or crocheted, other than for babies, including Romania 400 6115 20 11 stockings for varicose veins, other than products of Thailand 458 6115 20 90 category 70 6115 9100 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 No L 137/20 Official Journal of the European Communities 8 . 6 . 93 Category CN code Description countries Units Quantities 14 6201 11 00 Men's or boys' woven overcoats, raincoats and Poland 1 000 pieces 26 ex 6201 12 10 other coats, cloaks and capes, of wool , of cotton or ex 6201 12 90 of man-made textile fibres (other than parkas) (of ex 6201 13 10 category 21 ) ex 6201 13 90 6210 20 00 1 5 6202 1 1 00 Women's or girls' woven overcoats, raincoats and Czech Republic 1 000 pieces 25 ex 6202 12 10 other coats, cloaks and capes ; jackets and blazers, Hungary 57 ex 6202 12 90 of wool, of cotton or of man-made textile fibres India 124 ex 6202 13 10 (other than parkas) (of category 21 ) Poland 51 ex 6202 13 90 Romania 68 Vietnam 20 6204 31 00 ¢ Slovak Republic 24 6204 32 90 6204 33 90 6204 39 19 6210 30 00 1 6 6203 1 1 00 Men's or boys' suits and ensembles, other than Poland 1 000 pieces 22 6203 12 00 knitted or crocheted, of wool, of cotton or of 6203 19 10 man-made fibres, excluding ski suits ; men's or '6203 19 30 boys' tracksuits with lining, with an outer shell of 6203 21 00 a single identical fabric, of cotton or of man-made 6203 22 80 fibres 6203 23 80 6203 29 18 6211 32 31 6211 33 31 1 8 6207 1 1 00 Men's or boys' singlets and other vests, underpants, Vietnam tonnes 5 6207 19 00 briefs, nightshirts, pyjamas, bathrobes, dressing 6207 21 00 gowns and similar articles, other than knitted or 6207 22 00 crocheted 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 11 00 Women's or girls' singlets and other vests, slips, 6208 19 10 petticoats, briefs, panties, nightdresses, pyjamas, 6208 19 90 negliges, bathrobes, dressing gowns and similar 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 20 6302 21 00 Bed linen, other than knitted or crocheted India tonnes 294 6302 22 90 Pakistan 149 6302 29 90 Czech Republic 12 6302 31 10 Slowak Republic 12 6302 31 90 6302 32 90 6302 39 90 8 . 6 . 93 No L 137/21Official Journal of the European Communities Category CN code Description coimtrLs Units Quantities 21 ex 620 ! 12 10 Parkas ; anoraks, windcheaters, waister jackets and Philippines 1 000 pieces 286 ex 6201 12 90 the like, other than knitted or crocheted, of wool, Sri Lanka 240 ex 6201 13 10 of cotton or man-made fibres ; upper parts of Thailand 446 ex 6201 13 90 tracksuits with lining, other than category 16 or Vietnam 30 6201 91 00 29, of cotton or of man-fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 620212 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 6211 33 41 621 1 42 41 24 6107 21 00 Men's or boys' nightshirts, pyjamas, bathrobes, Poland 1 000 pieces 80 6107 22 00 dressing gowns and similar articles, knitted or ' Thailand 102 6107 29 00 crocheted 6107 91 00 6107 92 00 ex 6107 99 00 Women's or girls' nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, 6108 31 10 knitted or crocheted 6108 31 90 6108 3211 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 26 6104 41 00 Women's or girls' dresses, of wool , of cotton or India 1 000 pieces 383 6104 42 00 man-made fibres Philippines 95 6104 43 00 Poland 125 6104 44 00 Romania 48 Thailand 171 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 6104 51 00 Women's or girls' skirts, including divided skirts India 1 000 pieces 372 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 29 6204 1 1 00 Women's or girls' suits and ensembles, other than India 1 000 pieces 268 6204 12 00 knitted or crocheted, of wool, of cotton or man ­ 6204 13 00 made fibres, excluding ski suits 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 No L 137/22 Official Journal of the European Communities 8 . 6 . 93 Category CN code Description Thirdcountries Units Quantities Track suits of knitted or crocheted fabric, of wool, Philippines 1 000 pieces 287 of cotton or of man-made textile fibres Romania 52 Thailand 70 Men's or boys' industrial or occupational clothing, Czech Republic tonnes 20 other than knitted or crocheted Slovak Republic 20 Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted Table linen, toilet linen and kitchen linen of flax Czech Republic tonnes 15 or ramie, other than knitted - or crocheted Slovak Republic 15 73 6112 11 00 61121200 6112 19 00 76 6203 22 10 6203 23 10 6203 29 1 1 6203 32 10 6203 33 10 6203 39 11 6203 42 1 1 6203 42 51 6203 43 11 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 4210 6211 43 10 118 6302 29 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00